TONGUE, J.,
specially concurring.
The majority decides this case on the ground that the “evidence [was] insufficient to enable the jury to infer that there was a foreign substance on the floor under plaintiff’s feet which caused her to fall.” The testimony of plaintiff was that her dress was clean and dry when she entered the establishment and that it was wet and spotted after she fell. This, in my view, is some evidence that there was a foreign substance on the floor. Plaintiff also testified that her foot slipped out from under her causing her to fall. From this, the jury could properly infer that the foreign substance caused her foot to slip.
I agree, however, that there was no evidence from which the jury could have properly found that the substance had been on the floor long enough for defendant to have known of its existence, as required by our previous decisions in such cases.
It may be that such a rule should have no application in cases in which the lighting is inadequate. It may also be contended that defendant had a duty to provide adequate lighting to enable either himself or the plaintiff to see foreign substances on the floor. There was no evidence in this case, however, from which the jury could properly find that the *690inadequate lighting was the cause of her fall and the case was not pleaded or tried on that theory.
For these reasons, I concur in the result reached by the majority, but not in the reasoning by which it reaches that result.